         Case 2:20-cv-02744-NIQA Document 29 Filed 02/12/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA



MAREIK INC d/b/a NICOLE MILLER                      §
PHILADELPHIA,                                       §
                                                    §
       Plaintiff,                                   §      CIVIL ACTION NO.:
                                                    §      2:20-CV-02744-NIQA
v.                                                  §
                                                    §
STATE FARM FIRE AND CASUALTY                        §
COMPANY,                                            §
                                                    §
       Defendant.                                   §
                                                    §



                    STATE FARM’S FIFTH NOTICE OF SUPPLEMENTAL
                    AUTHORITY IN SUPPORT OF MOTION TO DISMISS

       State Farm respectfully files this notice of supplemental authority, limited here to Pennsylvania

COVID-19 business interruption coverage cases, in further support of its motion to dismiss.

1 S.A.N.T., Inc. v. Berkshire Hathaway, Inc., 2021 WL 147139 (W.D. Pa. Jan. 15, 2021), appeal
filed, 21-cv-1109 (3d Cir.) (granting motion to dismiss on lack of direct physical loss).

ATCM Optical Inc. v. Twin City Fire Ins. Co., 2021 WL 131282 (E.D. Pa. Jan. 14, 2021), appeal
filed, 21-cv-1107 (3d Cir.) (granting motion to dismiss with prejudice on lack of direct physical
loss and on policy’s virus exclusion and rejecting plaintiff’s regulatory estoppel argument).

Clear Hearing Solutions, LLC v. Cont’l Cas. Co., 2021 WL 131283 (E.D. Pa. Jan. 14, 2021)
(granting summary judgment on lack of direct physical loss).

Frank Van’s Auto Tag, LLC v. Selective Ins. Co. of the Southeast, 2021 WL 289547 (E.D. Pa. Jan.
28, 2021) (granting motion to dismiss on lack of direct physical loss and on policy’s virus
exclusion).

Indep. Rest. Grp. v. Certain Underwriters at Lloyd’s London, 2021 WL 131339 (E.D. Pa. Jan. 14,
2021), appeal filed, 21-cv-1175 (3d Cir.) (granting motion to dismiss with prejudice on lack of
direct physical loss).

Kahn v. Pennsylvania Nat. Mut. Cas. Ins. Co., 2021 WL 422607 (M.D. Pa. Feb. 8, 2021) (granting
motion to dismiss on lack of direct physical loss).

                                                 -1-
         Case 2:20-cv-02744-NIQA Document 29 Filed 02/12/21 Page 2 of 3




Moody v. The Hartford Fin. Grp., 2021 WL 135897 (E.D. Pa. Jan. 14, 2021), appeal filed, 21-cv-
1106 (3d Cir.) (granting motion to dismiss with prejudice on lack of direct physical loss and on
policy’s virus exclusion, and rejecting plaintiff’s regulatory estoppel and reasonable expectation
doctrine arguments).

TAQ Willow Grove, LLC v. Twin City Fire Ins., 2021 WL 131555 (E.D. Pa. Jan. 14, 2021) (granting
motion to dismiss with prejudice on lack of direct physical loss and on policy’s virus exclusion,
and rejecting plaintiff’s regulatory estoppel argument).

Ultimate Hearing Solutions II, LLC v. Twin City Fire Ins. Co., 2021 WL 131556 (E.D. Pa. Jan.
14, 2021) (granting summary judgment on lack of direct physical loss and on policy’s virus
exclusion).

Zagafen Bala, LLC v. Twin City Fire Ins. Co., 2021 WL 131657 (E.D. Pa. Jan. 14, 2021) (granting
motion to dismiss with prejudice on lack of direct physical loss and on policy’s virus exclusion,
and rejecting plaintiff’s regulatory estoppel argument).

                                             Respectfully submitted,

                                             BENNETT, BRICKLIN & SALTZBURG LLC

 OF COUNSEL:                                 By: /s/ Pamela A. Carlos       s
 DOUGLAS W. DUNHAM                           PAMELA A. CARLOS
 BERT L. WOLFF                               NICHOLAS A. CUMMINS
 DECHERT LLP                                 Attorney ID Nos. 53936/203238
 Three Bryant Park                           1500 Market Street, 32nd Floor
 1095 Avenue of the Americas                 Philadelphia, PA 19102
 New York, NY 10036                          (215) 561-4300 (Telephone)
 (212) 698-3500 (Telephone)                  (215) 561-6661 (Fax)
 (212) 698-3599 (Fax)                        carlos@bbs-law.com/cummins@bbs-law.com
 douglas.dunham@dechert.com
 bert.wolff@dechert.com
                                             ATTORNEYS FOR DEFENDANT




                                               -2-
         Case 2:20-cv-02744-NIQA Document 29 Filed 02/12/21 Page 3 of 3




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA



MAREIK INC d/b/a NICOLE MILLER                      §
PHILADELPHIA,                                       §
                                                    §
       Plaintiff,                                   §    CIVIL ACTION NO.:
                                                    §    2:20-CV-02744- NIQA
v.                                                  §
                                                    §
STATE FARM FIRE AND CASUALTY                        §
COMPANY,                                            §
                                                    §
       Defendants.                                  §
                                                    §


                                CERTIFICATE OF SERVICE

       I certify that on the 12th day of February, 2021, I caused a true copy of the foregoing to be

filed with the Court’s CM/ECF system, which automatically serves a copy on the below-listed

counsel of record:

Arnold Levin                                 Richard M. Golomb
Laurence Berman                              Kenneth J. Grunfeld
Daniel Levin                                 GOLOMB & HONIK, P.C.
LEVIN SEDRAN & BERMAN LLP                    1835 Market Street, Suite 2900
510 Walnut Street, Suite 500                 Philadelphia, PA 19103
Philadelphia, PA 19106-3697

W. Daniel “Dee” Miles, III
Rachel N. Boyd
Paul W. Evans
BEASLEY, ALLEN, CROW, METHVIN, PORTIS & MILES, P.C.
P.O. Box 4160
Montgomery, AL 36103



                                      BY:    /s Nicholas A. Cummins




                                                3
